              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00074-MR-WCM


MARANDA DENISE CODY,             )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 17].

      For the reasons in the Plaintiff’s Motion,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 17] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.
                               Signed: December 1, 2020
      IT IS SO ORDERED.




                                        1



     Case 1:20-cv-00074-MR-WCM Document 18 Filed 12/01/20 Page 1 of 1
